

113 SRES 426 RS: Supporting the goals and ideals of World Malaria Day.
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 382113th CONGRESS2d SessionS. RES. 426IN THE SENATE OF THE UNITED STATESApril 29, 2014Mr. Coons (for himself, Mr. Wicker, Mr. Boozman, Mr. Brown, Mr. Cochran, Mr. Inhofe, Mr. Durbin, Mr. Rubio, Mr. Kirk, Mrs. Boxer, Mr. Cardin, Mr. Levin, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 20, 2014Reported by Mr. Menendez, with an amendment and an amendment to the preambleOmit the part struck through and insert the part printed in italicRESOLUTIONSupporting the goals and ideals of World Malaria Day.Whereas April 25th of each year is recognized internationally as World Malaria Day;Whereas malaria is a leading cause of death and disease in many developing countries, despite being
			 preventable and treatable;Whereas fighting malaria is in the national security interest of the United States, as reducing the
			 risk of malaria protects members of the United States Armed Forces
			 serving overseas in malaria-endemic regions, and reducing malaria deaths
			 helps to lower risks of instability in less developed countries;Whereas support for efforts to fight malaria is in the diplomatic and moral interests of the United
			 States, as that support generates goodwill toward the United States and
			 highlights the values of the people of the United States through the work
			 of governmental, nongovernmental, and faith-based organizations of the
			 United States;Whereas efforts to fight malaria are in the long-term economic interest of the United States
			 because those efforts help developing countries identify at-risk
			 populations, provide better health services, produce healthier and more
			 productive workforces, advance economic development, and promote stronger
			 trading partners;Whereas 90 percent of all malaria deaths in the world are in sub-Saharan Africa;Whereas young children and pregnant women are particularly vulnerable to and disproportionately
			 affected by malaria;Whereas malaria greatly affects child health, as children under the age of 5 accounted for an
			 estimated 77 percent of malaria deaths in 2012;Whereas malaria poses great risks to maternal and neonatal health, causing complications during
			 delivery, anemia, and low birth weights, with estimates that malaria
			 causes approximately 10,000 cases maternal deaths and over 200,000 infant
			 deaths annually in Africa;Whereas heightened national, regional, and international efforts to prevent and treat malaria
			 during recent years have made significant progress and helped save
			 hundreds of thousands of lives;Whereas the World Malaria Report 2013 by the World Health Organization states that in 2012,
			 approximately 54 percent of households in sub-Saharan Africa owned at
			 least one insecticide-treated mosquito net, and household surveys
			 indicated that 86 percent of people used an insecticide-treated mosquito
			 net if one was available in the household;Whereas the World Malaria Report 2013 further states that between 2000 and 2012, malaria mortality
			 rates decreased by 45 percent around the world and by 45 percent in the
			 African Region of the World Health Organization, and an estimated
			 3,300,000 lives were spared from malaria globally, 90 percent of which
			 were
			 children under five in sub-Saharan Africa.Whereas the World Malaria Report 2013 further states that out of 97 countries with ongoing
			 transmission of malaria in 2013, 12 countries are classified as being in
			 the pre-elimination phase of malaria control, 7 countries are classified
			 as being in the elimination phase, and 7 countries are classified as being
			 in the prevention of introduction phase;Whereas, according to the World Malaria Report 2013, there were 207,000,000 cases of malaria
			 globally in 2012, resulting in an estimated 627,000 deaths;Whereas continued national, regional, and international investment in efforts to eliminate malaria,
			 including prevention and treatment efforts, the development of a vaccine
			 to immunize children from the malaria parasite, and advancements in
			 insecticides, are critical in order to continue to reduce malaria deaths,
			 prevent backsliding in areas where progress has been made, and equip the
			 United States and the global community with the tools necessary to
			 eliminate malaria and other global health threats;Whereas the United States Government has played a leading role in the recent progress made toward
			 reducing the global burden of malaria, particularly through the
			 President's Malaria Initiative (PMI) and the contribution of the United
			 States to the Global Fund to Fight AIDS, Tuberculosis, and Malaria;Whereas, in May 2011, an independent, external evaluation, prepared through the Global Health
			 Technical Assistance Project, examining 6 objectives of the President's
			 Malaria Initiative, found the President's Malaria Initiative to be a
			 successful, well-led component of the Global Health Initiative
				program that has earned and deserves the task of sustaining and expanding the United States Government's response
			 to global malaria control efforts;Whereas the United States Government is pursuing a comprehensive approach to ending malaria deaths
			 through the President's Malaria Initiative, which is led by the United
			 States Agency for International Development and implemented with
			 assistance from the Centers for Disease Control and Prevention, the
			 Department of State, the Department of Health and Human Services, the
			 National Institutes of Health, the Department of Defense, and private
			 sector entities;Whereas, in 2014, the President’s Malaria Initiative Report found that, in 2013, the PMI alone had
			 protected more than 21,000,000 residents by spraying over 5,000,000 houses
			 with insecticides, procured more than 40,000,000 long-lasting ITNs,
			 procured more than 10,000,000 sulfadoxine-pyrimethamine treatments for
			 intermittent preventive treatment (IPTp) in pregnant women, trained more
			 than 16,000 health workers in IPTp, procured more than 48,000,000
			 treatments of artemisinin-based combination therapy (ACT) and over
			 51,000,000 malaria rapid diagnostic tests (RDTs), and trained more than
			 61,000 health workers in treatment of malaria with ACTs and more than
			 26,000 health workers in laboratory diagnosis of malaria;Whereas the President's Malaria Initiative focuses on helping partner countries achieve major
			 improvements in overall health outcomes through improved access to, and
			 quality of, healthcare services in locations with limited resources; andWhereas the President's Malaria Initiative, recognizing the burden of malaria on many partner
			 countries, has set a target of reducing the burden of malaria by 50
			 percent for 450,000,000 people, representing 70 percent of the at-risk
			 population in Africa, by 2015: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of World Malaria Day, including the target of ending malaria deaths
			 by 2015
					the World Health Assembly's target to reduce malaria incidence	rates by more than 75 percent by
			 2015;(2)recognizes the importance of reducing malaria prevalence and deaths to improve overall child and
			 maternal health, especially in sub-Saharan Africa;(3)commends the recent progress made toward reducing global malaria morbidity, mortality, and
			 prevalence, particularly through the efforts of the President's Malaria
			 Initiative and the Global Fund to Fight AIDS, Tuberculosis, and Malaria;(4)supports ongoing public-private partnerships to research and develop more effective and affordable
			 tools for malaria diagnosis, treatment, and vaccination;(5)recognizes the goals, priorities, and authorities to combat malaria set forth in the Tom Lantos and
			 Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law
			 110–293);(6)supports continued leadership by the United States in bilateral, multilateral, and private sector
			 efforts to combat malaria and to work with developing countries to create
			 long-term strategies to increase ownership over malaria programs; and(7)encourages other members of the international community to sustain and increase their support for
			 and financial contributions to efforts to combat malaria worldwide.May 20, 2014Reported with an amendment and an amendment to the preamble